Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Edward Williams (Registration Number 36,057) on 02 June 2021.

The claims has been amended as follows:
1. (Currently amended) A mobile communication terminal
a display unit
a near field communication interface
another wireless communication interface
a control unit
wherein the control unit
further wherein the building technology system controls a plurality of components and the user interface based on the at least one parameter
wherein the software application
wherein the control unit
further wherein the software application

3. (Currently Amended) The mobile communication terminal

4. (Currently Amended) The mobile communication terminal
5. (Currently Amended) The mobile communication terminal

7. (Currently Amended) The mobile communication terminal

8. (Currently Amended) The mobile communication terminal
  
12. (Currently Amended) The mobile communication terminal


14. (Currently Amended) The mobile communication terminal

15. (Currently Amended) The mobile communication terminal

16. (Currently Amended) The mobile communication terminal

17. (Currently amended) A building technology system
a plurality of lights controlled by the building technology system; 
at least one near field communication interface

at least one further communication interface
wherein the at least one parameter
the control unit is configured to control the building technology system
wherein a control unit


20. (Currently amended) A system
a display unit
a near field communication interface
another wireless communication interface
a control unit
wherein the control unit
wherein the building technology system comprises: at least one wireless communication interface
at least one near field communication interface
a control unit; 
a plurality of building technology system components
wherein the control unit of the building technology system is configured to control and/or configure the building technology system components
wherein the software application
wherein the control unit
further wherein the software application

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner




/JENNIFER N TO/               Supervisory Patent Examiner, Art Unit 2143